BLEIL, Justice,
concurring.
The trial court’s judgment should be reversed because there is an uncertainty about whether Suzanne Duvall waived her right to a trial by jury. In both the statement of facts and the judgment, the trial court recites that the parties agreed to stipulate the facts and waive trial by jury. Ordinarily we accept and presume to be true recitals of this nature made by the trial court. See Texas Textile Mills v. Gregory, 142 Tex. 308, 177 S.W.2d 938 (1944); Day v. State, 489 S.W.2d 368 (Tex. Civ.App. — Austin 1972, writ ref’d n.r.e.). However, the recitals that the parties agreed to waive trial by jury are not binding because other statements in the record directly rebut these recitals. Therefore, I concur with the majority of the court.